Name: Commission Regulation (EC) No 2411/96 of 18 December 1996 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP)
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product
 Date Published: nan

 No L 329/8 EN Official Journal of the European Communities 19 . 12. 96 COMMISSION REGULATION (EC) No 2411/96 of 18 December 1996 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or the overseas countries and territories (OCT) ('), extended by Regulation (EEC) No 444/92 (2), as last amended by Commission Regulation (EC) No 619/96 (3), and in particular Article 27 thereof, Whereas Commission Regulation (EC) No 2763/94 (4), as last amended by Commission Regulation (EC) No 2941 /95 (5), opened zero or reduced-duty Community tariff quotas for 1995 in respect of certain agricultural products including fresh or chilled tomatoes; Whereas the tariff applying to these products has been changed as a result of GATT negotiations; Whereas both the rates of ad valorem duty and the rates of specific duty for products subject to the Regulation are liable to change over the years; whereas in the interests of more efficient management of the Community legislation in this field a multiannual regulation should be adopted providing for automatic reduction of ad valorem duties to 40 % of the rates in the combined nomenclature with effect from 1 January 1997; Whereas Regulation (EC) No 2763 /94 should be amended accordingly, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The table and Annex in Regulation (EC) No 2763/94 shall be amended in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Mario MONTI Member of the Commission (') OJ No L 84, 30 . 3 . 1990 , p. 85 . (2) OJ No L 52, 27 . 2 . 1992, p. 7 . (  ') OJ No L 89, 10 . 4 . 1996, p. 1 . ( ¦) OJ No L 294, 15 . 11 . 1994, p. 6 . n OJ No L 308 , 21 . 12 . 1995, p. 6 . 19 . 12 . 96 EN Official Journal of the European Communities No L 329/9 ANNEX Order No CN code Tanc subdivision Description Quota volume (tonnes) Quota duty (% ) 09.1601 0702 00 15 2 000 40 % of CN ad valorem duty (') Tomatoes other than cherry tomatoes , fresh or chilled, from 15 November of one year to 30 April of the following year 19 29 39 49 59 69 0702 00 20 13 63 17 67 23 73 27 77 33 83 37 87 0702 00 45 12 32 52 14 34 54 17 37 57 22 42 62 24 44 64 27 47 67 0702 00 50 19 29 39 49 59 69 No L 329/ 10 EN Official Journal of the European Communities 19 . 12. 96 Order No CN code Tanc subdivision Description Quota volume (tonnes) Quota duty (% ) 09.1613 0702 00 15 2 000 0 'Cherry tomatoes , fresh or chilled, from 15 November of one year to 30 April of the fol ­ lowing year 11 21 31 41 51 61 0702 00 20 11 15 21 25 31 35 61 65 71 75 81 85 0702 00 45 11 13 16 21 23 26 31 33 36 41 43 46 51 53 56 61 63 66 0702 00 50 11 21 31 41 51 61 (') The specific duty applies .